NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 26, 2021*
                                 Decided March 26, 2021

                                         Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 20-2267

BRIAN REID,                                     Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Indiana, South Bend Division.

      v.                                        No. 3:19-CV-1164-PPS-MGG

GEORGE PAYNE, JR., et al.,                      Philip P. Simon,
    Defendants-Appellees.                       Judge.

                                       ORDER

       Brian Reid, an inmate at Indiana State Prison, appeals the dismissal of his second
amended complaint, in which he alleged that prison officials had conspired to drug his
food. This amended complaint did not include unrelated allegations about the




      * Appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2267                                                                          Page 2

condition of his cell from his first amended complaint. Because Reid’s new claim was
implausible and he abandoned his earlier allegations, we affirm.

        In under a year, Reid submitted three versions of his complaint in this case. In
December 2019, Reid opened this case with a complaint alleging that, for 23 days, he
had been confined to a cell with exposed “live” wires and other problems. The district
court screened the complaint, see 28 U.S.C. § 1915A, and ruled that it lacked sufficient
detail to state a claim. Reid amended the complaint a few months later, adding details.
But before the court screened the amended complaint, Reid asked to “supplement” it.
The court construed Reid’s request as a motion to amend the complaint again and
granted Reid permission to do so, instructing him to “name every defendant he is
trying to sue and provide the factual basis of every claim he is trying to raise.” Reid
then filed a document that he titled “Supplemental Complaint.” In it, he alleged that for
months two prison officials—both of whom he had not mentioned in the two prior
complaints—drugged his food with heroin and methamphetamine and bragged about it
to other inmates. Reid made no mention of the conditions of his cell. The court screened
the second amended complaint, found the new conspiracy allegations “fantastical,” and
dismissed Reid’s claim as frivolous. Ruling that further amendments would be futile,
the court dismissed the case with prejudice. The court did not address any of the
allegations about Reid’s cell conditions from his first amended complaint.

        On appeal, Reid argues that the district court wrongly dismissed his allegations
about the food drugging conspiracy, which he argues warranted further investigation.
We review de novo the dismissal of a prisoner’s complaint at screening. See Gomez
v. Randle, 680 F.3d 859, 864 (7th Cir. 2012). For a complaint to survive dismissal, it must
include “plausible” allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Reid’s allegations that prison
officials poisoned him with dangerous drugs and broadcast their crimes to other
inmates are not plausible, because by drugging him they would have imperiled
themselves, others, and him while confessing liability for doing so. Such a scenario is
too fantastic to entertain. See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989) (district
courts may dismiss “claims describing fantastic or delusional scenarios”).

        Reid also argues that the court should have addressed his earlier allegations
about his cell conditions before dismissing his case. He says that he did not intend his
“supplemental complaint” to supplant his earlier allegations. But the court ordered him
to include in his new filing “every” defendant, claim, and allegation that he wished to
raise. Even pro se litigants must follow court directives. See McInnis v. Duncan, 697 F.3d
No. 20-2267                                                                          Page 3

661, 665 (7th Cir. 2012). And in general “an amended complaint supersedes an original
complaint and renders the original complaint void.” Flannery v. Recording Indus. Ass’n of
America, 354 F.3d 632, 638 n.1 (7th Cir. 2004); cf. Scott v. Chuhak & Tecson, P.C., 725 F.3d
772, 782–83 (7th Cir. 2013) (“[F]acts or admissions from an earlier complaint that are not
included in a later complaint cannot be considered on a motion to dismiss.”). Reid’s
second amended complaint contained allegations about a food drugging conspiracy
only, so the district court properly limited its analysis to those allegations.

                                                                                AFFIRMED